DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.

Status
This Office Action is responsive to claim amendments filed for No. 16/384,894 on December 3, 2020. Please note: Claims 1, 4, 8, 13 and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 
	“a processing unit coupled to the display unit and configured to generate a switching command in response to an activating command” and “a tracking unit coupled to the processing unit and configured to track at least one of a position of the head mounted display system…” in claim 1; “a switch unit coupled to the processing unit and for generating the activating command when a state of the switch unit is changed” in claim 2; “a communication module disposed on the wearable body for constructing a communication channel to the remote computing apparatus” in claim 6; “utilizing a processing unit of the head mounted display system to generate a switching command in response to an activating command” and “utilizing a tracking unit of the head mounted display system to track at least one of a position, a pose, and an orientation of the head mounted display system in a real environment” in claim 8; “utilizing a switch unit of the head mounted display system to generate the activating command when a state of the switch unit is changed” in claim 9; “utilizing a processing unit of the head mounted display system to generate a switching command in response to an activating command” and “utilizing a tracking unit of the head mounted display system to track at least one of a position, a pose, and an orientation of the head mounted display system in a real environment” in claim 13; “utilizing a switch unit of the head mounted display system to generate the activating command when a state of the switch unit is changed” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

	None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.

	The closest prior art to claims 1, 8 and 13 is Yoshioka et al. (US 20180005431 A1), hereinafter Yoshioka, in view of Jin et al. (US 20180165864 A1), hereinafter Jin.

Regarding Claim 1, Yoshioka teaches:
	A head mounted display system (FIG. 1) comprising: 
	a wearable body configured to be worn by a user (U) (See FIG. 1: 110 corresponds to a wearable body); 
	a display unit (112) mounted on the wearable body (See FIG. 1) (See paragraph [0052], lines 1-4) and configured to display a scene in a first-person perspective mode or in a third-person perspective mode (See paragraph [0098], lines 12-23; See FIGS. 17C and 17D, showing a third-person perspective mode and a first-person perspective mode, respectively); 
	a processing unit (See Applicant’s paragraph [0024]; Therefore, the Examiner is interpreting the structure corresponding to the claimed unit as being a processor, such as a central processing unit, an application processor, a microprocessor, etc., or an application specific integrated circuit (ASIC), and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section) coupled to the display unit (See FIG. 3: processor in 121 coupled to 110, which includes the display unit, via 124) and configured to generate a switching command in response to an activating command (See paragraph [0066], lines 1-7; See paragraph [0073]; Therefore, an activating command comes from position sensor 130 and/or the HMD sensor 114 indicating that the user is standing or sitting, and control unit 121 generates a switching command in response), wherein the switching command indicates the display unit to switch from the first-person perspective mode to the third-person perspective mode, or to switch from the third-person perspective mode to the first-person perspective mode (See paragraph [0099]; See claim 15, lines 11-14; See FIGS. 17C and 17D, showing the third-person perspective mode and the first-person perspective mode, respectively); and
(See Applicant’s paragraphs [0025] and [0026]; Therefore, the Examiner is interpreting the structure corresponding to the claimed unit as being any of the listed sensors, and structural equivalents thereof, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section) (See paragraphs [0053] and [0054])  coupled to the processing unit (See FIG. 1: 130 and/or 114 coupled to the processing unit in 120) and configured to track at least one of a position, a pose, and an orientation of the head mounted display system in a real environment (See FIG. 2 and paragraph [0056], lines 1-22), wherein the processing unit is configured to compute at least one of a corresponding position, a corresponding pose, and a corresponding orientation of the head mounted display system in a virtual environment according to the at least one of the position, the pose, and the orientation of the head mounted display system in the real environment (See paragraph [0055], paragraph [0056], last five lines, and paragraph [0066], lines 7-10; A corresponding position, a corresponding pose, and a corresponding orientation of the head mounted display system in a virtual environment corresponds to the virtual camera 300) and further to compute at least one of a position, a pose, and an orientation of an avatar in the virtual environment (See paragraph [0098], last fourteen lines; See FIGS. 17A-17D, showing that at least one of a position, a pose, and an orientation of an avatar (P) in the virtual environment is computed), the activating command is generated when a predetermined condition is met (See paragraph [0066], lines 1-7; See paragraph [0073]; Therefore, an activating command is generated by position sensor 130 and/or the HMD sensor 114 when a tracking result of the tracking unit meets a predetermined condition (indicating that the user is standing or sitting)).
	Yoshioko does not explicitly teach (see elements emphasized in italics):
	wherein the processing unit is further to compute at least one of a position, a pose, and an orientation of an avatar in the virtual environment according to the at least one of the position, the pose, and the orientation of the head mounted display system in the real environment;
	and the predetermined condition is determined to be met when at least one difference between the at least one of the corresponding position, the corresponding pose and the corresponding orientation of the head mounted display system in the virtual environment and the at least one of the position, the pose and the orientation of the avatar in the virtual environment is greater than at least one predetermined difference.
(Jin, paragraph [0002]), Jin teaches:
	A processing unit (See the processor disclosed in paragraph [0019]) is to compute at least one of a position, a pose, and an orientation of an avatar in a virtual environment according to the at least one of a position, a pose, and an orientation of a head mounted display system in a real environment (See paragraph [0026] and paragraph [0033]);
	and a predetermined condition is determined to be met when at least one difference between the at least one of the position, the pose and the orientation of the avatar in the virtual environment and at least one of another a position, pose and orientation of the avatar in the virtual environment is greater than at least one predetermined difference (See paragraphs [0081] and [0082]: the forces on the avatar are such that the avatar's head will move more than some threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display system (as taught by Yoshioka) by including the above elements (as taught by Jin). Doing so would have allowed for the head mounted display system to include a full body avatar that is driven by sensed movements of the user (See Jin, paragraph [0026]) and to deal with cases where the base hardware determines that the forces on the avatar are such that the avatar's head will move more than some threshold or otherwise determined to be undesirable to present to the user as a camera movement (See Jin, paragraph [0081]).
	Yoshioka in view of Jin does not explicitly teach (see elements emphasized in italics):
	the predetermined condition is determined to be met when at least one difference between the at least one of the corresponding position, the corresponding pose and the corresponding orientation of the head mounted display system in the virtual environment and the at least one of the position, the pose and the orientation of the avatar in the virtual environment is greater than at least one predetermined difference.
	As discussed above, while Jin teaches a predetermined condition that is met when at least one difference between positions of the avatar in the virtual environment is greater than at least one predetermined difference, which triggers a change from a first person perspective to a third person perspective (See paragraphs [0081] and [0082]: the forces on the avatar are such that the avatar's head will move more than some threshold), Jin does not teach the claimed difference. Specifically, the claim requires that the predetermined condition, which triggers a 
	Therefore, none of the cited prior art, either alone or in combination, explicitly teach or render obvious the following in combination with all of the limitations of claim 1:
	a predetermined condition is determined to be met when at least one difference between the at least one of the corresponding position, the corresponding pose and the corresponding orientation of the head mounted display system in the virtual environment and the at least one of the position, the pose and the orientation of the avatar in the virtual environment is greater than at least one predetermined difference.

	Applicant’s FIG. 2 illustrates the claimed head mounted display system (FIG. 2: 10) comprising:
	a wearable body (11) configured to be worn by a user (FIG. 1) (See paragraph [0022]);
	a display unit (12) mounted on the wearable body and configured to display a scene in a first-person perspective mode or in a third-person perspective mode (FIG. 1) (See paragraph [0023]);
	a processing unit (13) coupled to the display unit and configured to generate a switching command in response to an activating command, wherein the switching command indicates the display unit to switch from the first-person perspective mode to the third-person perspective mode, or to switch from the third-person perspective mode to the first-person perspective mode (FIG. 1) (See paragraph [0024]); and
	a tracking unit (14) coupled to the processing unit and configured to track at least one of a position, a pose, and an orientation of the head mounted display system in a real environment (FIG. 1) (See paragraph [0025]), wherein the processing unit is configured to compute at least one of a corresponding position, a corresponding pose, and a corresponding orientation of the head mounted display system in a virtual environment according to the at least one of the position, the pose, and the orientation of the head mounted display system in the real environment and further to compute at least one of a position, a pose, and an orientation of an avatar in the virtual environment (See paragraph [0036]), the activating command is generated when a predetermined condition is met, and the predetermined condition is determined to be met when at least one difference between the at least one of the corresponding position, the corresponding pose and the corresponding orientation of the head mounted display system in the virtual environment and the at least one of the position, the pose and the orientation of the avatar in the virtual environment is greater than at least one predetermined difference (See paragraphs [0038] and [0039]).

	Regarding Claim 8, please refer to the above discussion of claim 1. The limitations are substantially the same, except claim 8 is directed to a method. Therefore, claim 8 is allowed for the same reasons discussed above with regard to claim 1.

	Regarding Claim 13, please refer to the above discussion of claim 1. The limitations are substantially the same, except claim 13 is directed to a non-transitory computer readable storage medium. Therefore, claim 13 is allowed for the same reasons discussed above with regard to claim 1.

	The remaining claims depend on independent claims 1, 8 and 13, and are therefore allowed for the above reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/03/2020, with respect to the amended independent claims have been fully considered and are persuasive.  Specifically, Applicant argues (Remarks, pages 12-14) that the limitations added to the independent claims are not taught by Jin. The Examiner respectfully agrees and the claims are allowed for the above reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	NISHIMURA; Norihiro (US-20110244957-A1): Relevant for its disclosure of switching between first and third person perspectives (See FIG. 7 and paragraphs [0263]-[0265]), but does not disclose the allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692